Citation Nr: 0020430	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  93-12 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of an injury 
to the right ring and little fingers, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Scott Craven, Associate Counsel





INTRODUCTION

The veteran had active military service from February 1948 to 
March 1952, including service in the Korean Conflict.

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a December 1992 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, among other things, 
denied the veteran's claim of entitlement to an increased 
rating for residuals of his right hand injury (right hand 
disability).  The veteran perfected a timely appeal of this 
determination to the Board.  When this matter was initially 
before the Board in March 1995 and December 1996, it was 
remanded for further development and adjudication.

The Board notes that, in July 1993, the veteran was scheduled 
for a hearing before a Member of the Board; however, he 
failed to report to the hearing.


REMAND

The Board has carefully reviewed the claims file and 
unfortunately finds that, for varying reasons, this claim 
must again be remanded for additional development and 
adjudication.

The veteran contends, in essence, that his residuals of 
injury to his right ring and little fingers are more severely 
disabling than currently rated.  In addition, in March 1998, 
the veteran indicated that he had sought and received medical 
treatment through the Social Security Administration (SSA).  
However, no SSA records have been associated with the claims 
file.  In this regard, the Board observes that the United 
States Court of Appeals for Veterans Claims (Court) recently 
decided the case of Tetro v. West, 13 Vet. App. 404 (2000).  
In that case, citing the decision of the United States Court 
of Appeals for the Federal Circuit in Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999), the Court held that VA must obtain 
relevant SSA records.  Id. at 411-12.  Indeed, in Tetro, the 
Court held that VA's failure to obtain SSA records predating 
the Board's 1990 decision denying the veteran's claim for 
nonservice-connected pension benefits precluded that 
determination from becoming final.  Id.  Moreover, the Court 
recently reiterated this principle in Simmons v. West, 13 
Vet. App. 501 (2000), explaining that VA was better suited 
than a veteran in obtaining this evidence.  Id. at 508.

In addition, the Board observes that the veteran was last 
examined by VA with respect to this disability in October 
1997.  As such, after associating the outstanding SSA 
records, as well as any other pertinent outstanding records 
of the veteran's treatment for his right hand disability, in 
light of the veteran's contentions the Board that a 
contemporaneous VA examination that takes these records into 
consideration, is necessary to clarify the nature and extent 
of the veteran's service-connected condition.  See Colayong 
v. West, 12 Vet. App. 524, 532 (1999); Goss v. Brown, 9 Vet. 
App. 109, 114 (1996).

As a final point, the Board observes that, in a November 1999 
rating decision, the RO denied entitlement to service 
connection for post-traumatic stress disorder (PTSD).  
Thereafter, in December 1999 and February 2000 letters to his 
United States Senator, copies of which were forwarded to the 
RO, the veteran expressed his disagreement with that 
determination.  The Board accepts the December 1999 and 
February 2000 statements as a Notice of Disagreement pursuant 
to 38 C.F.R. § 20.201 (1999); however, the RO has not issued 
him a Statement of the Case (SOC) with respect to this claim.  
Under these circumstances, the Board must remand this claim 
to the RO for the issuance of that SOC.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 
Vet. App. 433, 436 (1997).

Therefore, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
post-service records of treatment of the 
veteran.  The aid of the veteran and his 
representative in securing such records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any such records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran and copies of the 
medical records that served as the basis 
for any such decision(s).

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo an appropriate VA 
examination to determine the current 
nature and extent of his service-
connected right hand disability.  It is 
imperative that the examiner who is 
designated to examine the veteran 
reviews the evidence in his claims 
folder, including a complete copy of 
this REMAND.  All appropriate tests and 
studies, including X-rays and range of 
motion studies, should be conducted, and 
all clinical findings should be reported 
in detail.  All symptoms related to the 
service-connected disability should be 
identified.  The examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination.  The physician also 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or any 
of the other symptoms noted above during 
flare-ups.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
motion loss.  If the examiner is unable 
to provide any of the requested 
information with any degree of medical 
certainty, the examiner should clearly 
so state.  All examination findings, 
along with the complete rationale for 
all opinions expressed and conclusions 
reached, should be set forth in a 
typewritten report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  The RO should issue the veteran a 
Statement of the Case with respect to 
his claim for service connection for 
PTSD, providing him all pertinent laws 
and regulations, including 38 C.F.R. 
§ 3.304(f).  In addition, the RO should 
specifically notify him of the need, and 
the appropriate time period, in which to 
file a substantive appeal to perfect his 
appeal on this issue.

6.  Then, after undertaking any 
development deemed necessary in 
addition to that specified above, the 
RO should readjudicate the issue of 
entitlement to increased rating for 
residuals of injury to the right ring 
and little fingers.  In readjudicating 
this claim, the RO should take into 
consideration any functional loss due 
to pain and pain on movement, weakness, 
fatigability, and incoordination 
(consistent with the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 
(1999) and DeLuca v. Brown, 8 Vet. 
App. 202 (1995)).  The RO should 
provide adequate reasons and bases for 
its determination, citing to all 
governing legal authority and 
precedent, and addressing all issues 
and concerns that are noted in this 
REMAND.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



